--------------------------------------------------------------------------------

Exhibit 10.29



Patrick M. Caldwell Amended and Restated Indemnification Agreement


Effective as of September 18, 2012


Patrick M. Caldwell


Dear Patrick,


In connection with the engagement of Patrick M. Caldwell ("PMC") to advise and
assist the undersigned (together with its affiliates and subsidiaries, referred
to as the "Company") with the matters set forth in the oral agreement between
the Company and PMC (the "Agreement"), in the event that PMC becomes involved in
any capacity in any claim, suit, action, proceeding, investigation or inquiry
(including, without limitation, any stockholder or derivative action or
arbitration proceeding) (collectively, a "Proceeding") in connection with any
matter in any way relating to or referred to in the Agreement or arising out of
the matters contemplated by the Agreement, including, without limitation,
related services and activities prior to the date of the Agreement, the Company
agrees to indemnify, defend and hold PMC harmless to the fullest extent
permitted by law, from and against any losses, claims, damages, liabilities and
expenses in connection with any matter in any way relating to or referred to in
the Agreement or arising out of the matters contemplated by the Agreement,
including, without limitation, related services and activities prior to the date
of the Agreement, except to the extent that it shall he determined by a court of
competent jurisdiction in a judgment that has become final in that it is no
longer subject to appeal or other review that such losses, claims, damages,
liabilities and expenses resulted primarily from the gross negligence or willful
misconduct of PMC. In addition, in the event that PMC becomes involved in any
capacity in any Proceeding in connection with any matter in any way relating to
or referred to in the Agreement or arising out of the matters contemplated by
the Agreement, the Company will reimburse PMC for its legal and other expenses
(including the cost of any investigation and preparation) as such expenses are
incurred by PMC in connection therewith within twenty (20) days of a written
request from PMC therefor. If such indemnification were not to be available for
any reason, the Company agrees to contribute to the losses, claims, damages,
liabilities and expenses involved (i) in the proportion appropriate to reflect
the relative benefits received or sought to be received by the Company and its
stockholders and affiliates and other constituencies, on the one hand, and PMC,
on the other hand, in connection with the matters contemplated by the Agreement
or (ii) if (but only if and to the extent) the allocation provided for in clause
(i) is for any reason held unenforceable; in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) but also the
relative fault of the Company and its stockholders and affiliates and other
constituencies, on the one hand, and the party entitled to contribution, on the
other hand, as well as any other relevant equitable considerations. The Company
agrees that for the purposes of this paragraph the relative benefits received,
or sought to be received, by the Company and its stockholders and affiliates and
other constituencies, on the one hand, and the party entitled to contribution,
on the other hand, in connection with the matters contemplated by the Agreement
shall be deemed to be in the same proportion that the total value received or
paid or contemplated to be received or paid by the Company or its stockholders
or affiliates and other constituencies, as the case may be, as a result of or in
connection with the matters (whether or not consummated) for which PMC has been
retained to perform financial services bears to the fees paid to PMC under the
Agreement; provided, that in no event shall the Company contribute less than the
amount necessary to assure that PMC is not liable for losses, claims, damages,
liabilities and expenses in excess of the amount of fees actually received by
PMC within the past twelve (12) months pursuant to the Agreement. Relative fault
shall be determined by reference to, among other things, whether any alleged
untrue statement or omission or any other alleged conduct relates to information
provided by the Company or other conduct by the Company (or its employees or
other agents), on the one hand, or by PMC, on the other hand. The Company will
not settle any Proceeding in respect of which indemnity may be sought hereunder,
whether or not PMC is an actual or potential party to such Proceeding, without
PMC prior written consent, which consent shall not be unreasonably withheld if,
in connection with such settlement, PMC is fully released fi-om all liabilities.
The foregoing indemnity and contribution agreement shall be in addition to any
rights that any indemnified party may have at common law or otherwise.



--------------------------------------------------------------------------------

The Company agrees that PMC shall not have any liability to the Company or any
person asserting claims on behalf of or in right of the Company in connection
with or as a result of either engagement under the Agreement or any matter
referred to in the Agreement, including, without limitation, related services
and activities prior to the date of the Agreement, except to the extent that it
shall be determined by a court of competent jurisdiction in a judgment that has
become final in that it is no longer subject to appeal or other review that any
losses, claims, damages, liabilities or expenses incurred by the Company
resulted primarily from the gross negligence or willful misconduct of PMC in
performing the services that are the subject of the Agreement.


THIS INDEMNIFICATION AGREEMENT AND ANY CLAIM, COUNTERCLAIM OR DISPUTE OF ANY
KIND OR NATURE WHATSOEVER ARISING OUT OF OR IN ANY WAY RELATING TO THIS
INDEMNIFICATION AGREEMENT ("CLAIM). DIRECTLY OR INDIRECTLY, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EXCEPT AS
SET FORTH BELOW, NO CLAIM MAY BE COMMENCED, PROSECUTED OR CONTINUED IN ANY COURT
OTHER THAN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY AND COUNTY OF
NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, WHICH COURTS SHALL HAVE EXCLUSIVE JURISDICTION OVER THE ADJUDICATION OF
SUCH MATTERS, AND THE COMPANY AND PMC CONSENT TO THE JURISDICTION OF SUCH COURTS
AND PERSONAL SERVICE WITH RESPECT THERETO. THE COMPANY HEREBY CONSENTS TO
PERSONAL JURISDICTION, SERVICE AND VENUE IN ANY COURT IN WHICH ANY CLAIM ARISING
OUT OF OR IN ANY WAY RELATING TO THIS INDEMNIFICATION AGREEMENT IS BROUGHT BY
ANY THIRD PARTY AGAINST PMC OR ANY INDEMNIFIED PARTY. EACH OF PMC AND THE
COMPANY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING OR CLAIM (WHETHER
BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR IN ANY WAY RELATING TO
THIS INDEMNIFICATION AGREEMENT. THE COMPANY AGREES THAT A FINAL JUDGMENT IN ANY
PROCEEDING OR CLAIM ARISING OUT OF OR IN ANY WAY RELATING TO THIS
INDEMNIFICATION AGREEMENT BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE AND
BINDING UPON THE COMPANY AND MAY BE ENFORCED IN ANY OTHER COURTS THE
JURISDICTION OF WHICH THE COMPANY IS OR MAY BE SUBJECT, BY SUIT UPON SUCH
JUDGMENT.


This Indemnification Agreement shall bind and inure to the benefit of PMC's
heirs and representatives and any successor in interest of the Company in
connection with the transfer or sale of all or substantially all of the assets
of the Company or in the event of its merger or consolidation with another
company. Any other purported assignment of this Indemnification Agreement shall
be null and void.


2

--------------------------------------------------------------------------------

Notwithstanding any other provisions in this Indemnification Agreement to the
contrary, the Company shall indemnify PMC against all expenses incurred by PMC
in any Proceeding between the Company and PMC involving the interpretation or
enforcement of the rights of PMC under this Indemnification Agreement, other
than with respect to claims and/or defenses asserted by a PMC in any such
Proceeding that a court of competent jurisdiction determines were frivolous or
made in bad faith.


The Company will pay PMC within 20 days of invoice at his normal consulting rate
(currently $200/hour and $2,000/day) for any time he spends in connection with
any Proceeding, including but not limited to document production, preparing for
and/or participating in depositions, meeting with Company representatives and
travel time. The Company will also within 20 days of invoice reimburse all
reasonable out of pocket costs or expenses, including reasonable attorneys' fees
and costs. For the sake of clarity, PMC may retain legal counsel to represent
his interest in connection with any Proceeding, unless the use of counsel chosen
by PMC to represent him would present such counsel with a conflict of interest.


The above applies whether the Proceeding, claim, litigation or other legal
proceeding is initiated by the Company or a third party and whether PMC is
individually named or not.


The Company shall promptly add PMC to its Directors and Officers Liability
Insurance Policy as a named insured as a consultant, with coverage terms no less
than for the Company's officers and directors. The Company shall provide
evidence of such insurance to PMC. In the event that such insurance is cancelled
or otherwise lapses for any reason, the Company shall provide PMC with prompt
written notice within 14 days of such event.


For the avoidance of doubt, that certain indemnification agreement by and
between PMC and the Company dated October 30, 2006 is hereby amended and
restated in its entirety by the foregoing.


[signature page follows]


3

--------------------------------------------------------------------------------

The foregoing Indemnification Agreement shall remain in full force and effect
notwithstanding any termination of PMC's engagement. This Indemnification
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
agreement.





Very truly yours,



BIOSPECIFICS TECHNOLOGIES CORP,



By:
/s/ Thomas Wegman


Thomas Wegman


President



Accepted and agreed to as of
the date first above written:


By:
/s/ Patrick M. Caldwell

Patrick M. Caldwell





4

--------------------------------------------------------------------------------